Andree L. Roaf, Justice, dissenting. I do not agree with the majority that the appellant’s abstract is so deficient as to require affirmance on that basis. The items which the majority has identified as missing from the abstract are irrelevant to the understanding and resolution of the issue presented by the appeal. We have consistently held that the abstract should have only what is necessary for us to decide the issues presented. Montgomery v. Butler, 309 Ark.491, 834 S.W.2d 148(1992). We have also held that when a necessary item is not in the abstract, we can get the information from other portions of the abstract, such as motions by the parties, Integon Indem. Corp. v. Bull, 311 Ark.61, 842 S.W.2d 1(1992), and letter opinions of the judges, Ransopher v. Chapman, 302 Ark.480, 791 S.W.2d 686(1990). The validity of appellant’s lien was not at issue or even disputed in the proceedings below. The issue was the priority as between two competing liens and is one of statutory interpretation. All that this court needs to know concerning these liens and the “hold” put on the vehicle by the police, can be found in appellant’s abstract. I would reach the merits of the case. Brown, J., joins.